Citation Nr: 1411756	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  08-33 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a second extension to the period of the delimiting date beyond May 17, 2008 for Dependents Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to August 1984.  The Veteran also had a period of active duty for training (ACDUTRA) from January 1963 to July 1963 and served in the Massachusetts Army National Guard.  The appellant in this case is the Veteran's son.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his VA Form 9, the appellant indicated that he wished to have a local hearing before a Veterans Law Judge with respect to his appeal.  In an attached form to the VA Form 9, the appellant specified that he wished to have a hearing before a Decision Review Officer.  A hearing was not scheduled and there is no indication that the appellant withdrew the request.  The Board notes that the Veteran requested that the hearing request be withdrawn, however, the Veteran is not the proper claimant and is not allowed to withdraw the hearing request on behalf of the appellant.  The case must be remanded to schedule the hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the appellant of his representation options.  

2.  Schedule the appellant for a hearing before a Decision Review Officer.  Notify the appellant of the time and place of the hearing.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


